Citation Nr: 0949109	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  03-29 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. Buck, Counsel





INTRODUCTION

The Veteran served on active duty from January 1978 to 
September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied entitlement to the benefits 
currently sought on appeal.  Several weeks later, the RO in 
Reno, Nevada notified the Veteran of the decision.  In 
February 2006, the Board denied the claims on appeal.  The 
Veteran appealed that decision to the Court of Appeals for 
Veterans Claims (CAVC), which remanded the claims in an 
August 2008 decision.  

The appeal is REMANDED to the agency of original 
jurisdiction.  VA will notify the appellant if further action 
is required.

REMAND

The Veteran seeks service connection for posttraumatic stress 
disorder (PTSD).  He contends that he was present at a 
shooting range in South Korea when a fellow soldier shot five 
other servicemen, killing four of them.  No effort has been 
made to verify this stressor; however, in proceedings before 
the CAVC, VA conceded that an internet search revealed 
newspaper reports that confirmed such an incident.  Further 
exploration reveals that it occurred on June 5, 1981 at the 
Ingman Rifle Range at Camp Casey in South Korea, 
approximately 40 miles north of Seoul, near the northern 
border of the country.   

The Veteran's service personnel file is of record; however, 
it appears to be incomplete, as there is no listing of his 
duty stations with dates showing when and where he was 
stationed in Korea.  There is a notation in August 1981, 
after the incident, that he was in Yongsan, Korea, which is 
in the southern part of the country.  Further efforts must be 
made to determine whether the Veteran was at Camp Casey in 
June 1981 when this incident occurred.  Should verification 
of the Veteran's presence at Camp Casey be made, he must be 
afforded a VA examination to determine whether he meets the 
criteria for a diagnosis of PTSD based on this stressor 
event.  

The Veteran also seeks a total disability rating based on 
individual unemployability (TDIU).  Because an award of 
service connection for PTSD could affect the Veteran's 
eligibility for a TDIU, this claim must be remanded at this 
time as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (holding that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision cannot be rendered unless both issues have 
been considered).  As it appears that the Veteran receives 
regular VA treatment for his service-connected disabilities, 
while on remand, any outstanding outpatient clinical records 
must be obtained, as they are directly relevant to the 
pending TDIU claim.

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) have 
been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the Veteran to so comply.  
Additionally, it is appropriate to remind the Veteran of the 
information and evidence necessary to substantiate a claim 
for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the information and 
evidence necessary to substantiate his claim 
for service connection for PTSD, to include 
the rating criteria by which a disability 
granted service connection will be evaluated 
and how the effective date of that grant will 
be assigned.  Also notify the Veteran of the 
information and evidence necessary to 
substantiate his claim for a total disability 
rating based on individual unemployability.

2.  Obtain all outstanding VA treatment 
records (from June 2008 forward) for this 
Veteran.  
3.  Attempt to verify the Veteran's stressor 
of witnessing the shooting of five soldiers 
at Camp Casey in South Korea in June 1981, by 
confirming his duty stations during his 
period of service from January 1978 to 
September 1989.  All efforts to obtain 
additional service personnel records must be 
noted in the file.  If a negative reply is 
received, that too must be noted. 

4.   If the Veteran's presence at Camp Casey 
in South Korea in June 1981 is confirmed, 
schedule the Veteran for a VA examination to 
determine whether he meets the criteria for a 
diagnosis of PTSD, and further, whether that 
diagnosis is based on the one confirmed 
stressor (that of witnessing the shooting of 
five soldiers at Camp Casey).  The claims 
file must be reviewed in conjunction with the 
exam.  All results must be reported in 
detail.  

5.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the Veteran's claims.  The Veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




